American Century Variable Portfolios, Inc. Summary Prospectus and Prospectus Supplement VP Growth Supplement dated July 1, 2014 ■ Summary Prospectus and Prospectus dated May 1, 2014 As of August 1, 2014, the fund will be open to all investors. The following changes are effective August 1, 2014: The first sentence under Purchase and Sale of Fund Shares on page 3 of the summary prospectus and page 4 of the prospectus is deleted. The first sentence under Purchase and Redemption of Shares on page 9 of the prospectus is deleted. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-827011407
